                               UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

MARK DAVID CLOUD AND                                 CIVIL ACTION NO. 18-1070
PATTI BRANDT CLOUD

VERSUS                                               JUDGE TERRY A. DOUGHTY

MIKE STONE, LINCOLN PARISH                           MAG. JUDGE KAREN L. HAYES
SHERIFF IN HIS OFFICIAL CAPACITY,
ET AL.

                                            RULING

       Pending before the Court are motions to dismiss for failure to state a claim upon which

relief can be granted [Doc. Nos. 11 & 20], and an associated request for fees [Doc. No. 11], filed

by Defendant, John Belton, Lincoln Parish District Attorney, in his official capacity (“Belton”).

       On December 19, 2018, Magistrate Judge Karen L. Hayes issued a Report and

Recommendation [Doc. No. 35] in which she recommended that the Court deny the motions and

request for fees.

       On December 27, 2018, Belton filed objections to the Report and Recommendation

[Doc. No. 36]. The deadline for responding to the objections has passed.

       Having conducted a de novo review of the record in this matter, the Court finds that

Magistrate Judge Hayes correctly stated and applied the law, and the Court, thus, ADOPTS her

Report and Recommendation. The Court issues this Ruling solely to address one of Belton’s

objections.

       Plaintiffs Mark Cloud and Patti Cloud brought this wrongful death and survival action

under 42 U.S.C. § 1983 and Louisiana Civil Code Articles 2315.1 and 2315.2. They seek

damages for the August 29, 2017 death of their son, Joshua Cloud, whom they contend was the
victim of excessive force by Lincoln Parish Sheriff’s Deputy Kyle E. Luker (“Luker”). Plaintiffs

brought suit against Lincoln Parish Sheriff Mike Stone in his official capacity, Belton, and

Luker.

         On October 16, 2018, Belton filed the instant Motion to Dismiss, arguing that Plaintiffs’

Complaint failed to assert facts to support an excessive force claim, that he is entitled to

prosecutorial immunity, and that there is no vicarious liability in § 1983 claims.

         Plaintiffs responded that they named Belton as a “defendant only in connection with

[P]laintiffs’ state law claims for assault, battery, and homicide.” [Doc. No. 16]. The following

day, Plaintiffs also filed an Amended Complaint, expanding and clarifying their causes of action.

Specifically, Plaintiffs now contend that the Luker was acting “in the course and scope of his

work for [Belton] who is liable for [P]laintiffs’ state law claims involving the assault, battery,

and homicide of their son.” [Doc. No 18].

         In light of the amendment, Magistrate Judge Hayes ordered Belton1 to withdraw or

supplement his motion. [Doc. No. 19]. Belton re-urged his motion to dismiss for failure to state

a claim. Plaintiffs opposed the motion, arguing that Luker was an employee of Belton because

he was working an “off-duty ‘LACE Detail,’” and was compensated by Belton. Plaintiffs further

argued that Belton could obtain attorneys’ fees under 42 U.S.C. § 1988 because they are not

asserting a civil rights claim against him.

         In his reply, Belton conceded that he cannot recover attorneys’ fees and voluntarily

withdrew that request. However, he re-urged his argument that he is immune from suit, that he




         Defendants Stone and Luker also filed motions to dismiss, but the Court’s analysis and
         1

discussion are limited to Belton’s motion and the allegations against him.
                                                2
was not Luker’s employer, and that, even if he were Luker’s employer, he could not be

vicariously liable for an intentional tort.

        On December 19, 2018, Magistrate Judge Hayes issued a Report and Recommendation

[Doc. No. 35] in which she found that Plaintiffs’ factual allegations “sets forth plausible

vicarious liability claims under state law against . . . Belton, sufficient to afford defendant fair

notice of the claims against him, along with the reasonable expectation that discovery will reveal

relevant evidence for each of the elements of the claim(s).” Id. at p. 10.

        To the extent that Belton raises objections to the Report and Recommendation argued to

Magistrate Judge Hayes, the Court has adopted the Report and Recommendation. However, in

his objections, Belton also argues for the first time that he is immune from suit pursuant to La.

Rev. Stat. 9:2798.1, which provides:

        Liability shall not be imposed on public entities or their officers or employees
        based upon the exercise or performance or the failure to exercise their
        policymaking or discretionary acts . . .

“Louisiana courts have adopted a test analogous to the [Federal Tort Claims Act] discretionary

function test in determining whether an official is protected by the statute, namely, (1) whether a

state law, regulation, or policy specifically prescribes the officer’s course of action; and (2)

whether the challenged action is grounded in political, economic, or social policy.” Roberts v.

City of Shreveport, 397 F.3d 287, 296 (5th Cir. 2005)

        The Court would first note that an objection is not the proper time to raise new arguments

or authority which the magistrate judge never had the opportunity to address. However, in the

interest of judicial economy, and as Plaintiffs’ counsel was given notice of the new argument, the

Court will address it in this ruling.


                                                   3
       “Section 9:2798.1’s text is clear, and the Louisiana Supreme Court has emphasized, that

discretionary function immunity only ‘applies to policymaking or discretionary acts.’” Poche v.

Gautreaux, 973 F. Supp. 2d 658, 674 (M.D. La. 2013) (quoting Gregor v. Argenot Great Cent.

Ins. Co., 2002–1138 (La.5/20/03), 851 So.2d 959, 967 (quoting § 9:2798.1) (internal quotation

marks omitted). At least at this point in the litigation, Plaintiffs have not alleged that Belton is

liable for policymaking or discretionary acts that resulted in their son’s death. Here, Plaintiffs

allege that Luker’s allegedly excessive force is imputed to Belton as his employer. After time

for discovery, Belton may move for summary judgment if he can prove with extrinsic evidence

that he is not Luker’s employer, that Section 9:2798.1 provides immunity because Luker’s

actions were a result of Belton’s policy or discretionary acts, or on some other basis.2 Under

Rule 12(b)(6) and the Twombly standard, however, Plaintiffs have alleged sufficient facts to

survive dismissal at this time.

       MONROE, LOUISIANA, this 16th day of January, 2019.




                                                             TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE




       2
          The Court is not limiting Belton’s bases for filing a motion for summary judgment or in
any way prejudging any such motion. Rather, the Court points out only that these arguments are
better suited for a post-discovery motion, not a motion for dismissal under Rule 12(b)(6).
                                                 4
